Citation Nr: 1414189	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-36 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a hiatal hernia, to include as secondary to the Veteran's service-connected PTSD.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder. 

3. Entitlement to an increased rating in excess of 20 percent for a duodenal ulcer.

4. Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active duty service from January 1963 to December 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2014, the Veteran testified at a hearing before the undersigned Active Veterans Law Judge, via videoconferencing (Videoconference hearing). A transcript has been procured and associated with the record. 

In an August 2008 statement, the Veteran reported experiencing rashes on his arms due to sun exposure during service. The Board refers the claim for service connection for a skin disorder to the RO for development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a hiatal hernia and a low back disorder, and an increased rating for a duodenal ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. In a September 2006 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder because the record did not contain medical evidence of a currently diagnosed low back disorder. 

2. The evidence associated with the claims file subsequent to the September 2006 rating decision indicates that the Veteran has a currently diagnosed low back disorder and tends to substantiate the Veteran's claim. 

3. For the entire increased rating period under appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1. The September 2006 rating decision denying service connection for a low back disorder is final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 20.302, 20.1103 (2013).

2. The criteria for reopening the September 2006 rating decision denying service connection for a low back disorder are met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3. For the entire increased rating period under appeal, the criteria have been met for an increased rating of 70 percent for PTSD. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159. As the Board will grant the Veteran's application to reopen service connection for a low back disorder, there is no need to discuss VA's compliance with the VCAA regarding that issue. Moreover, at the January 2014 Videoconference hearing, the Veteran indicated that an increased rating of 70 percent for his PTSD would fully satisfy his claim. Therefore, there is no need to no need to discuss VA's compliance with the VCAA regarding that issue.

New and Material Evidence

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156. "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran essentially claims that he developed a low back disorder after an in-service incident during which he was attacked and robbed by five British sailors while on shore leave. In a September 2006 rating decision, the RO denied the Veteran's claim for a low back strain because, although the record contained a diagnosis of low back pain, the record did not contain a diagnosis for a current low back disorder. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez- Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (dismissing challenge to the issue of whether pain, alone, can be considered a disability).

Reviewing the evidence submitted since the September 2006 rating decision, in a February 2005 VA MRI report, a VA examiner diagnosed degenerative disc disease at L4-L5 and L5-S1. This evidence is new, as it was not previously of record at the time of the September 2006 rating decision. It is also material because it, along with the Veteran's lay statements regarding an in-service back injury, raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.

Increased Rating

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20 (2013). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

PTSD is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. Under the General Rating Formula for Mental Disorders, a 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships. Id.

In adjudicating a claim for a higher disability rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment. In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as mere examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD. See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scaled rating reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995). A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." A GAF of 41 to 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work). A GAF of 31 to 40 is defined as "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue. The GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the question of a higher initial rating.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

The Veteran essentially claims that his PTSD symptomatology more nearly approximates that required for an increased rating in excess of 30 percent under the rating criteria. Having reviewed the evidence for the entire increased rating period under appeal, the Board finds that the Veteran's PTSD symptomatology more nearly approximated that required for a 70 percent rating under Diagnostic Code 9411.

In a December 2006 VA treatment record, a VA examiner noted that the Veteran had feelings of depression due to a lack of financial stability. The Veteran also reported having only a few friends with whom he occasionally socialized. The Veteran indicated that he was not married and had no children. After the examination, the VA examiner diagnosed, in part, PTSD and an adjustment disorder with depressed mood. The examiner assigned a GAF score of 55.

In a September 2007 VA psychiatric examination report, a VA examiner noted that he did not have the claims file to review prior to writing his report. During an interview, the Veteran reported having nightmares about "being abandoned" five nights per week. The Veteran also reported having both panic attacks and flashbacks three to four times per week. The Veteran described himself as being "frightened, scared, depressed, sad, tearful, angry, and full of rage." The Veteran stated that, due to his PTSD, he did not leave his house after 9 P.M., insisted on sitting next to a window in restaurants, and always sat in the back aisle seat during a movie. The Veteran reported having difficulty making friends over the years, and stated that he experienced difficulty with trusting other people due to feelings of violation related to an in-service assault. The Veteran indicated that he had only three friends and that one friend lived out of the area. The Veteran stated that he did not having any "loving feelings" and no longer spoke to his family. The Veteran stated that he experienced anxiety and nervousness most of the time, and avoided large groups as he feared being mugged or robbed. Upon testing, the VA examiner found that the Veteran's depressive symptomatology measured a 34 on the Beck Depressive Inventory, indicating "severe depression." After an examination, the VA examiner diagnosed, in part, PTSD and a severe recurrent major depressive disorder without psychotic features. The VA examiner assigned a GAF score of 55. 

In a November 2013 PTSD review, a Vet Center examiner reported having reviewed the evidence for the entire increased rating period on appeal. The examiner stated that the Veteran was unable to go out at night due to fear and anxiety, thereby limiting his social functioning and contributing to his pervasive fears of loneliness. The examiner noted that the Veteran did not drive a car due to anxiety and, therefore, was severely limited in his job choices. The Veteran also had never carried a cell phone as he was afraid that someone would rob him in order to get it due to his in-service stressor incident. After reviewing the record, the examiner diagnosed PTSD and assigned a GAF score of 40. The examiner stated that the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. The examiner specifically noted that the Veteran experienced obsessional rituals which interfered with routine activities, difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. The examiner noted that he had been providing treatment to the Veteran since the Veteran since 2011. Having reviewed the other treatment records for the increased rating period under appeal, the examiner stated that the other examiners had "grossly underestimated" the Veteran's level of disability. The examiner indicated that the Veteran would not show distress or display the intense anxiety he experienced to an examiner until he felt comfortable with that person, a process that could take months or years. 

Having reviewed the evidence of record, for the entire increased rating period under appeal, the Board finds that the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships, as required for a 70 percent rating for PTSD. In the December 2006 VA treatment record and the September 2007 VA psychiatric examination report, VA examiners noted that the Veteran experienced difficulty in adapting to social situations due to anxiety. In these reports, the VA examiners assigned GAF scores of 55 and 53, suggesting moderate PTSD symptomatology. Yet, in the November 2013 Vet Center examiner's PTSD review, the examiner specifically listed all of the Veteran's PTSD symptoms and assigned a GAF score of 40, suggestive of severe symptomatology more in keeping with a 70 percent rating. The November 2013 Vet Center examiner, in writing this report, noted having treated the Veteran for the previous two years and having reviewed the treatment records for the entire increased rating period. Having done so, the examiner noted the Veteran's specific PTSD symptomatology and explained that the previous examiners' findings did not adequately describe the severity of the Veteran's symptoms. Based on the review of the claims file and the thoroughness of the report, the Board finds that the November 2013 Vet Center examiner's report is of more probative value than the other records for the increased rating period under appeal. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records). 

At the January 2014 Videoconference hearing, the Veteran indicated that a 70 percent rating for his PTSD would completely satisfy his appeal for an increased rating. As this decision is a full grant of the benefits sought on appeal for the entire increased rating period, the Board need not discuss the possibility of a higher rating for this period and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Rating

As stated above, at the January 2014 Videoconference hearing, the Veteran indicated that a 70 percent rating for his PTSD would completely satisfy his claim for an increased rating. As this decision granted a 70 percent rating for the entire increased rating period, this Board decision is a full grant of the benefits sought on appeal as to this issue and the Board need not discuss extraschedular consideration.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disorder is reopened; to this extent only the appeal is granted.

For the entire increased rating period under appeal, an increased rating of 70 percent for PTSD is granted. 


REMAND

The Veteran claims that he developed a hiatal hernia due to nervousness, potentially related to his service-connected PTSD. Issue a VCAA notice letter regarding the requirements to substantiate a claim for a service connection for a claimed disorder, secondary to an already service-connected disability. 

The Veteran has stated that he was treated for his low back disorder and hiatal hernia at the San Francisco VA Medical Center (VAMC), located at the site of the former "Fort Miley," during the 1970s. The Veteran also reported experiencing recent treatment for all of his disabilities at VA facilities. All outstanding treatment records should be procured for the record.

The Veteran should be provided with VA medical examinations to determine the natures and etiologies of his claimed low back and hiatal hernia disorders, and the severity of his service-connected duodenal ulcer disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Issue the Veteran a VCAA notice letter regarding the requirements to substantiate a claim for service connection for a claimed disorder, secondary to an already service-connected disability.

2. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's low back disorder, hiatal hernia, and duodenal ulcer, to include any VA treatment records from the San Francisco VAMC from the 1970s and any recent VA treatment records from any facility. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding private treatment records.

3. Schedule the Veteran for a VA examination(s) to determine the natures and etiologies of the Veteran's claimed low back disorder and hiatal hernia. All indicated tests and studies should be performed. Prior to the examination, the claims folder should be made available to and reviewed by the VA examiner.  

Having interviewed the Veteran, performed an examination, and reviewed the claims file, the VA examiner should offer the following opinions:

(a) Is it at least as likely as not (50 percent or greater likelihood) that any diagnosed low back disorder was caused by service or an incident of service?

(b) Is it at least as likely as not (50 percent or greater likelihood) that any diagnosed duodenal ulcer was caused by service or an incident of service?

(c) Is it at least as likely as not (50 percent or greater likelihood) that any diagnosed duodenal ulcer was caused or permanently aggravated by the Veteran's service-connected PTSD?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms. If the VA examiner determines a disorder was aggravated, although not caused, by a service-connected disability, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder.

4. Schedule the Veteran for a VA examination of his duodenal ulcer to determine the current nature and severity of that disability. The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

All findings should be described in detail and all necessary diagnostic testing performed. 

5. When the development requested has been completed and compliance with the requested actions has been ensured, the Veteran's claims for service connection for a low back disorder and hiatal hernia, and an increased rating for a duodenal ulcer should again be reviewed on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


